Exhibit 10AH

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of November 1, 2013 (the “Effective Date”), by and between A.P. PHARMA, INC.
(the “Company”), and PAUL MARSHALL (the “Executive”). The Company and the
Executive are hereinafter collectively referred to as the “Parties”, and
individually referred to as a “Party”.

AGREEMENT

In consideration of the foregoing and the mutual promises and covenants herein
contained, and for other good and valuable consideration, the Parties, intending
to be legally bound, agree as follows:

1. EMPLOYMENT.

1.1 Title. The Executive shall initially have the title of Senior Vice President
of Technical Operations of the Company and shall serve in such other capacity or
capacities as the Company may from time to time prescribe and to which the
Executive agrees. The Executive shall initially report to the Chief Executive
Officer and the Board of Directors of the Company (the “Board”).

1.2 Duties. The Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
which are normally associated with the position of Senior Vice President of
Technical Operations, consistent with the Bylaws of the Company and as required
by the Board.

1.3 Policies and Practices. The employment relationship between the Parties
shall be governed by the policies and practices established by the Company and
the Board. The Executive acknowledges that he has read the Company’s employee
handbook and other governing policies, which will govern the terms and
conditions of his employment with the Company, along with this Agreement. In the
event that the terms of this Agreement differ from or are in conflict with the
Company’s policies or practices or the Company’s employee handbook, this
Agreement shall control.

2. LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION.

2.1 Loyalty. During the Executive’s employment by the Company, the Executive
shall devote the Executive’s full business energies, interest, abilities and
productive time to the proper and efficient performance of the Executive’s
duties under this Agreement. Notwithstanding the foregoing, the Executive may
provide occasional consulting that are not competitive to the Company.

2.2 Covenant Not to Compete. Except with the prior written consent of the Board,
which shall not be unreasonably withheld, and except the provisions included in
Section 2.1 above, the Executive will not, during his employment by the Company,
engage in competition with the Company and/or any of its Affiliates, either
directly or indirectly, in any manner or capacity, as adviser, principal, agent,
affiliate, promoter, partner, officer, director, employee, stockholder,



--------------------------------------------------------------------------------

owner, co-owner, consultant, or member of any association or otherwise, in any
phase of the business of developing, manufacturing and marketing of products or
services which are in the same field of use or which otherwise compete with the
products or services or proposed products or services of the Company and/or any
of its Affiliates. For purposes of this Agreement, “Affiliate” means, with
respect to any specific entity, any other entity that, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with such specified entity.

2.3 Agreement Not to Participate in Company’s Competitors. During the term of
this agreement, and except the provisions included in Section 2.1 above, the
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by the Executive to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise or in any company, person or entity that is, directly or indirectly,
in competition with the business of the Company or any of its Affiliates.
Ownership by the Executive, as a passive investment, of less than two percent
(2%) of the outstanding shares of capital stock of any corporation with one or
more classes of its capital stock listed on a national securities exchange or
publicly traded on the Nasdaq Stock Market or in the over-the-counter market
shall not constitute a breach of this paragraph.

3. COMPENSATION OF THE EXECUTIVE.

3.1 Base Salary. The Company shall pay the Executive a base salary of at least
$395,000 per year, less payroll deductions and all required withholdings payable
in regular periodic payments in accordance with Company policy. Such base salary
shall be prorated for any partial year of employment on the basis of a 365-day
fiscal year.

3.2 Performance Bonus. In addition to the Executive’s base salary, the Executive
shall be eligible for a performance bonus based upon the Executive’s and the
Company’s achievement of specified objectives established by the Board during
the first quarter of each year after consultation with the Executive, as
evaluated by the Board in its discretion. The target bonus for full achievement
of all objectives shall be 40% of the Executive’s Base Salary.

3.3 Equity Incentives.

(a) As of the Effective Date, Executive will be granted an option to purchase up
to 6,000,000 shares of the Company’s common stock (the “Option”). Subject to the
Executive continuing to serve as Senior Vice President of Technical Operations
of the Company (except as set forth below), vesting of the Option will be as
follows: (i) 4,200,000 shares (the “Time-Based Shares”) vesting over a four-year
period, with 1,050,000 shares vesting on the first anniversary of the date of
grant, and then 87,500 shares vesting monthly thereafter over the next three
years; (ii) 1,800,000 shares vesting upon receipt by the Company of FDA approval
for its investigational new drug APF530 or any other drug product utilizing the
Company’s Biochronomer technology (either being a “Qualified Drug”), (the shares
subject to vesting in clause (ii) being the “Performance-Based Shares”). If any
vesting condition for the Performance-Based Shares is met within 60 days
following Executive’s termination of service either by the Company without Cause
or by the Executive for Good Reason, then the vesting

 

2



--------------------------------------------------------------------------------

condition will be deemed satisfied with respect to that condition (such
circumstance being a “Post-Termination Vesting Event”). The Option will have a
ten-year term and will be treated as an incentive stock option to the maximum
extent possible under applicable regulations, with the remainder being
non-statutory stock options. The portion of the Option that is vested as of the
date of termination of the Executive’s service with the Company shall remain
exercisable for a period of 90 days following termination. Any portion of the
Option that vests as a result of a Post-Termination Vesting Event shall remain
exercisable for a period of 90 days following the occurrence of such event.

(b) With respect to all stock options previously granted to Executive by the
Company, which options are listed on Schedule A attached hereto (the “Prior
Options”), the Company and Executive hereby agree that the Prior Options shall
be vested with respect to that number of shares reflected under the “Options
Considered Vested” column of Schedule A, with the remainder of the Prior Options
to be forfeited as of the Effective Date.

3.4 Changes to Compensation. The Executive’s compensation will be reviewed on a
regular basis by the Company and may be changed from time to time as deemed
appropriate. For clarity, the provisions of this Section 3.4 are not meant to
supersede the right of the Executive to terminate for Good Reason in the event
of a material reduction of Executive’s Base Salary as provided in Section 4.5.3.

3.5 Employment Taxes. All of the Executive’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.

4. TERMINATION.

4.1 Termination by the Company. The Executive’s employment by the Company shall
be at will. The Executive’s employment with the Company may be terminated by the
Company at any time and for any reason or no reason, with or without “Cause” (as
defined below), subject to the provisions of this Section 4.

4.2 Termination by Mutual Agreement of the Parties. The Executive’s employment
pursuant to this Agreement may be terminated at any time upon a mutual agreement
in writing of the Parties. Any such termination of employment shall have the
consequences specified in such agreement.

4.3 Termination by the Executive. The Executive’s employment by the Company
shall be at will. The Executive shall have the right to resign or terminate the
Executive’s employment at any time and for any reason, or no reason, with or
without “Good Reason” (as defined below), subject to the provisions of this
Section 4.

4.4 Compensation Upon Termination.

4.4.1 With Cause or Without Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause, or if the Executive terminates employment
hereunder for

 

3



--------------------------------------------------------------------------------

other than Good Reason, the Company shall pay the Executive’s base salary and
accrued and unused vacation benefits earned through the date of termination at
the rate in effect at the time of termination, less standard deductions and
withholdings, and the Company shall thereafter have no further obligations to
the Executive under this Agreement.

4.4.2 Without Cause or With Good Reason. If the Executive’s employment shall be
terminated by the Company without Cause, or by the Executive for Good Reason,
the Executive shall receive the payments specified in Section 4.4.1, and, in
addition, within ten days of the Executive’s delivery to the Company of a fully
effective Release and Waiver in the form attached hereto as Exhibit A, within
the applicable time period set forth therein, but in no event later than 45 days
following termination of the Executive’s employment, the Executive shall receive
the following: (i) a lump sum payment equal to the sum of (A) the Executive’s
annual base salary then in effect and (B) the Executive’s target performance
bonus then in effect, less required deductions and withholdings;
(ii) accelerated time-based vesting of shares subject to all stock awards issued
by the Company, for the number of shares which would have vested accordingly had
the Executive continued employment with the Company for a period of 12 months
after termination (for the avoidance of doubt, which shall include partial
accelerated vesting of the Time-Based Shares, but not the Performance-Based
Shares); and (iii) reimbursement for or continuation of payment by the Company
of its portion of the health insurance benefits provided to Executive
immediately prior to termination pursuant to the terms of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or other
applicable law for a period of up to 24 months from the date of termination.

4.4.3 Change in Control. If the Executive’s employment shall be terminated by
the Company without Cause, or by the Executive for Good Reason within three
months before or within 12 months following a Change in Control, the Executive
shall receive the payments specified in Section 4.4.1, and, in addition, within
ten days of the Executive’s delivery to the Company of a fully effective Release
and Waiver in the form attached hereto as Exhibit A, within the applicable time
period set forth therein, but in no event later than 45 days following
termination of the Executive’s employment, the Executive shall receive the
following: (i) a lump sum payment equal to 150% of the Executive’s annual base
salary then in effect, less required deductions and withholdings; (ii) the
greater of the Executive’s target performance bonus then in effect, less
required deductions and withholdings, or the Executive’s performance bonus paid
in the year preceding the year in which termination occurs, less required
deductions and withholdings; and (iii) provided that the Executive timely elects
continued coverage under COBRA, the COBRA benefit for a period of up to 24
months.

4.4.4 Parachute Payment. If any payment or benefit Executive would receive
pursuant to a Change in Control or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Executive’s

 

4



--------------------------------------------------------------------------------

receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order: reduction of cash payments; cancellation of
accelerated vesting of stock awards; reduction of employee benefits. In the
event that acceleration of vesting of stock award compensation is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant of Executive’s stock awards.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, then the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Executive and the Company within 15 calendar days after the date on which the
Executive’s right to a Payment is triggered (if requested at that time by the
Executive or the Company) or such other time as requested by the Executive or
the Company. If the accounting firm determines that no Excise Tax is payable
with respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Executive and the Company with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Executive and the
Company.

4.4.5 Application of Section 409A. Notwithstanding anything to the contrary set
forth herein, any payments and benefits provided under this Agreement (the
“Severance Benefits”) that constitute “deferred compensation” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”) shall not commence in connection with
Executive’s termination of employment unless and until Executive has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”)), unless the Company
reasonably determines that such amounts may be provided to Executive without
causing Executive to incur the additional 20% tax under Section 409A.

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A- 2(b)(2)(i). For the avoidance of doubt, it is
intended that payments of the Severance Benefits set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of Executive’s service, a “specified employee”

 

5



--------------------------------------------------------------------------------

of the Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance Benefit payments shall be delayed
until the earlier to occur of: (i) the date that is six months and one day after
Executive’s Separation From Service or (ii) the date of Executive’s death (such
applicable date, the “Specified Employee Initial Payment Date”), and the Company
(or the successor entity thereto, as applicable) shall (A) pay to Executive a
lump sum amount equal to the sum of the Severance Benefit payments that
Executive would otherwise have received through the Specified Employee Initial
Payment Date if the commencement of the payment of the Severance Benefits had
not been so delayed pursuant to this Section and (B) commence paying the balance
of the Severance Benefits in accordance with the applicable payment schedules
set forth in this Agreement.

Except to the extent that payments may be delayed until the Specified Employee
Initial Payment Date pursuant to the preceding paragraph, on the first regular
payroll pay day following the effective date of the Release and Waiver, the
Company will pay Executive the Severance Benefits Executive would otherwise have
received under the Agreement on or prior to such date but for the delay in
payment related to the effectiveness of the Release and Waiver, with the balance
of the Severance Benefits being paid as originally scheduled. All amounts
payable under the Agreement will be subject to standard payroll taxes and
deductions.

4.5 Definitions.

4.5.1 Cause. For purposes of this Agreement, “Cause” means that, in the
reasonable determination of the Company, the Executive has:

(i) been indicted for or convicted of or pleaded guilty or no contest to any
felony or crime involving dishonesty that is likely to inflict or has inflicted
demonstrable and material injury on the business of the Company;

(ii) participated in any fraud against the Company;

(iii) willfully and materially breached a Company policy;

(iv) intentionally damaged any property of the Company thereby causing
demonstrable and material injury to the business of the Company; or

(v) engaged in conduct that, in the reasonable determination of the Company,
demonstrates gross unfitness to serve.

Notwithstanding the foregoing, Cause shall not exist based on conduct described
in clause (iii) above unless the conduct described in such clause has not been
cured within 15 days following the Executive’s receipt of written notice from
the Company specifying the particulars of the conduct constituting Cause.

 

6



--------------------------------------------------------------------------------

4.5.2 Change in Control. For purposes of this Agreement, “Change in Control”
means the occurrence of any of the following:

(i) an Ownership Change Event or a series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting securities of the Company or
such surviving entity immediately outstanding after the Transaction, or, in the
case of an Ownership Change Event the entity to which the assets of the Company
were transferred (the “Transferee”), as the case may be; or

(ii) the liquidation or dissolution of the Company.

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities in the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive. The Board may also,
but need not, specify that other transactions or events constitute a Change in
Control.

4.5.3 Good Reason. “Good Reason” for the Executive to terminate the Executive’s
employment hereunder shall mean the occurrence of any of the following events
without the Executive’s consent:

 

  (i) a material reduction (20% or more) by the Company of the Executive’s Base
Salary as initially set forth herein or as the same may be increased from time
to time;

 

  (ii) a material reduction by the Company of the Executive’s management
responsibilities;

 

  (iii) a material breach of this Agreement by the Company;

provided however, that any resignation by the Executive due to any of the
following conditions shall only be deemed for Good Reason if: (i) the Executive
gives the Company written notice of the intent to terminate for Good Reason
within 90 days following the first occurrence of the condition(s) that the
Executive believes constitutes Good Reason, which notice shall describe such
condition(s); (ii) the Company fails to remedy, if remediable, such condition(s)
within 15 days following receipt of the written notice (the “Cure Period”) of
such condition(s) from the Executive; and (iii) Executive actually resigns his
employment within the first 15 days after expiration of the Cure Period.

4.5.4 Ownership Change Event. For purposes of this Agreement, “Ownership Change
Event” means the occurrence of any of the following with respect to the Company:
(i) the direct

 

7



--------------------------------------------------------------------------------

or indirect sale or exchange in a single or series of related transactions by
the stockholders of the Company of more than 50% of the voting stock of the
Company; (ii) a merger or consolidation in which the Company is a party; or
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company.

5. ASSIGNMENT AND BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives. Because of the unique and personal
nature of the Executive’s duties under this Agreement, neither this Agreement
nor any rights or obligations under this Agreement shall be assignable by the
Executive. This Agreement shall be binding upon and inure to the benefit of the
Company and its successors, assigns and legal representatives.

6. CHOICE OF LAW.

This Agreement is made in California. This Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Delaware.

7. INTEGRATION.

This Agreement, including Exhibit A, contains the complete, final and exclusive
agreement of the Parties relating to the terms and conditions of the Executive’s
employment and the termination of Executive’s employment, and supersedes all
prior and contemporaneous oral and written employment agreements or arrangements
between the Parties. To the extent this Agreement conflicts with the terms of
the Company’s employee handbook, governing polices, or bylaws, this Agreement
controls.

8. AMENDMENT.

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Company.

9. WAIVER.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

10. SEVERABILITY.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term or provision.

 

8



--------------------------------------------------------------------------------

11. INTERPRETATION; CONSTRUCTION.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but the Executive has been
encouraged to consult with, and has consulted with, the Executive’s own
independent counsel and tax advisors with respect to the terms of this
Agreement. The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

12. REPRESENTATIONS AND WARRANTIES.

The Executive represents and warrants that the Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that the Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any other person or entity.

13. COUNTERPARTS.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.

14. ARBITRATION.

To ensure the rapid and economical resolution of disputes that may arise in
connection with the Executive’s employment with the Company, the Executive and
the Company agree that any and all disputes, claims, or causes of action, in law
or equity, arising from or relating to the Executive’s employment, or the
termination of that employment, will be resolved pursuant to the Federal
Arbitration Act and to the fullest extent permitted by law, by final, binding
and confidential arbitration conducted by the Judicial Arbitration and Mediation
Services (“JAMS”), or its successors, under the then current rules of JAMS for
employment disputes; provided that the arbitrator shall: (i) have the authority
to compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (ii) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. Both the Executive and the Company
shall be entitled to all rights and remedies that either the Executive or the
Company would be entitled to pursue in a court of law. The Company shall pay all
fees, including the arbitrator’s fee. Nothing in this Agreement is intended to
prevent either the Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration.

 

9



--------------------------------------------------------------------------------

15. TRADE SECRETS OF OTHERS.

It is the understanding of both the Company and the Executive that the Executive
shall not divulge to the Company and/or its subsidiaries any confidential
information or trade secrets belonging to others, including the Executive’s
former employers, nor shall the Company and/or its Affiliates seek to elicit
from the Executive any such information. Consistent with the foregoing, the
Executive shall not provide to the Company and/or its Affiliates, and the
Company and/or its Affiliates shall not request, any documents or copies of
documents containing such information.

16. ADVERTISING WAIVER.

The Executive agrees to permit the Company and/or its Affiliates, and persons or
other organizations authorized by the Company and/or its Affiliates, to use,
publish and distribute advertising or sales promotional literature concerning
the products and/or services of the Company and/or its Affiliates, or the
machinery and equipment used in the provision thereof, in which the Executive’s
name and/or pictures of the Executive taken in the course of the Executive’s
provision of services to the Company and/or its Affiliates, appear. The
Executive hereby waives and releases any claim or right the Executive may
otherwise have arising out of such use, publication or distribution during the
term of this Agreement.

[Signature Page Follows.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

A.P. PHARMA, INC.

/s/ Barry Quart

Barry Quart Chief Executive Officer Dated:  

30 Oct 2013

EXECUTIVE:

/s/ Paul Marshall

PAUL MARSHALL Dated:  

29 Oct 2013

 

11



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

TO BE SIGNED AT TIME OF TERMINATION WITHOUT CAUSE OR

RESIGNATION FOR GOOD REASON

In consideration of the payments and other benefits set forth in Section 4.4 of
the Executive Employment Agreement dated November 1, 2013, to which this form is
attached, I, PAUL MARSHALL hereby furnish A.P. PHARMA, INC. (the “Company”),
with the following release and waiver (the “Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, stockholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; (c) I have twenty-one (21) days in which to consider
this Release and Waiver (although I may

 

12



--------------------------------------------------------------------------------

choose voluntarily to execute this Release and Waiver earlier); (d) I have seven
(7) days following the execution of this Release and Waiver to revoke my consent
to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the eighth day after I execute this Release and Waiver and the
revocation period has expired (the “Effective Date”).

I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control.

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

Date:  

 

    By:  

 

        PAUL MARSHALL

 

13



--------------------------------------------------------------------------------

Schedule A

 

14